Case 3:21-c¥#-00001-KRG Document1 Filed 01/04/21 Pagel AMC en We)
[5Ya) Baler Ol RS
NOFEe / Mo +IFP JAN - 4 2021
NATURE OF THE PROBLEM: cLuPK, US, DISTRICT COURT
FOR THY WESTERN DISTRICT
O8 PENNSYLVANIA
(1) I, Marcus Leonard Wallace 1459 Pleasant view Drive Chambersburg, Pa.
SSN: XXX-XX-4552, DOB 3/3/1971, Drivers license no. 22-327-112, had an bank
account at Indiana University of Pennsylvania, Indiana, Pa. PNG bank therein
Hadley Union Building 319 Pratt Drive Indiana, Pa 15705, 724-465-5582.
There is believed to be incidences of fraud, identity theft and/or
conversion in relation to said account. On or about 1988 the account was opened
with an’ balance of appx $1,000,000.00. I have requested the bank records Thereof
but no response or denial. It is my right to obtain those personal bank records
under 12 USCS § 3401, Sierra Equity Group v White Oak Equity Partners 672 F.
Supp 2d 1369; 2009 U.S. Dist LEXIS 115116 (§.D. FL 2009) (Right to Financial
Privacy Act; Gramm-Leach-Bliley Act), Despite the 7 year limit.
Wherefore, I request an fraud alert, freeze and further that PNC bank be
compelled to produce the bank records (record of transactions) sought of
aforementioned account. Note: the bank account no. is unknown, However, I was

the only Marcus L. Wallace with an account and/or enrolled as a student at said
University in 1988-1993.

(2) I, Marcus Wallace had an account with Chambersburg Trust Company in
Chambersburg, Pa. prior to M&T Bank acquiring IT in October of 2000 [merger with
Keystone Financial in 1997]. The Account inquiry is in re: 1986 account in my
name, However, it is believed to be unlawful activities and fraud involved
Thereof .

As a result, I request an fraud alert and further that The Federal Reserve
Bank of New York 33 liberty st., New York, NY 10045-0001, be compelled to
produce currency transaction records regarding Chambersburg Trust account sought
with my name or in Consuella B. Wallace (mother; deceased) or Samuel L. Wallace
(father; deceased).

Said Fed Reserve indicated that after 6 yrs of inactivity the account is
escheated.

Wherefore, I request an investigation and/or that the bank records be
produced regarding Chambersburg Trust in Marcus Wallace's name prior to 1997
Keystone Financial merger. The account no. is unknown however, I am the only
Marcus Wallace in Chambersburg at 223 Birch St and with identifying info above.
 

Case 3:21-cv-00001-KRG Document1 Filed 01/04/21 Page 2 of 3

(3) Samuel L. Wallace father of Requestor (deceased), U.S. army veteran
[vietnam and Korea] left the following to Requestor, that was unlawfully
acquired and/or fraud Thereof at an bank or credit union (unknown), Letterkenny
Army Depot Chambersburg, Pa.: Bank account, property tangible or intangible,
funds, shares, stocks, bonds, savings, deposits, interest, trusts, drafts, money
orders, traveler's checks, uncashed checks, certificates of deposit, life’
insurance policies, safe deposit box contents, other safekeeping repository or
recovered stolen property that was in possession, custody, control and/or owned
by Samuel L. Wallace or Marcus L. Wallace (Complainant) beginning in 1986 and
ending at this present date, Patriot Federal Credit Union P.O. Box 778
Chambersburg, Pa. 1/201.

' (4) Lastly, on or around 2006 while I was incarcerated at SCI Frackville in
Frackville, Pa., L filed an income tax form. An refund was sent to me at
Frackville for said Tax return. However, neither the refund nor the return was

ever served on me. I believe IRS has a record Thereof (I complained).

Wherefore, I request an inquiry (fraud alert and freeze) in relation to the
potential fraudulent activities occurring at said financial institution and
production of financial records Thereof, See Securities and Exchange Comm. v
Vidmar 200 Fed. Appx 858; 2006 U.S. App LEXIS 23649 (11th Cir 2010) (personal
right, privilege or interest in their own bank records), United States v Lewis
504 F.3d 1270; 2010 U.S. App LEXIS 2897 (10th Cir 2010) (wire fraud, "Ponzi"

scheme).

: Sincerely ;

Bl

MARCUS WALLACE —
1600 Walters Mill Rd
Somerset, Pa. 15510
 

Case 3:21-cv-00001-KRG’ Document 1 Filed 01/04/21 Page Sur FF 2 7 5 OF sevecee an

b

- Hed

We Ob: Sz + 0702 ‘BLO souNL Youees

 

OFt dAAL NOLIAVH ‘OFIASILYS |

dL NOLTAVH PEP

e2s

OL SBBL/LOLS

ELPoUSTSL

Tans ‘SOU TTWAA

 

3 LOwHL dAAk NO.LOIMVH 0330 |

aL NOLIAWH 2G

DE6

Q330 seslens

TLLIOGR6}

 

61r dL NOLTIAVH ‘OAlsSi vs |

dl NOLTIWVH €Et

clP

SULW ER6L/Ol LL

996206361

 

5 9# LOTS M1 NOLIAYH 0350 |

dl NOLIWWH 135

z6e

daa0 bgelOiel

S7QECERG}

 

0'0089 dAAL SNSSHD ‘OSISILWS |

dIHSNAAOL SN3IYO tL

zy

SUN CS6L/e0/th

OSG DeoGt

 

 

dM ANSaHO 0390 1

dIHSNMOL JNISUO te

PPL

Q350 Lig i7a

PLSZOLL6L

 

SSNAVM 00 002 OHOUSANAYM L

OUCHSBNAVM CZ

st

ON ZOBLILZ/L

POCOO TOL

 

dl

NOWLYWHOANI TVHSNSD 17

INNA HST «FON

xoo0d8

AdALLSNI ALVO'SEY

WON LENE

art @ LSM. SLNVHOYSW ONY Sanu
1Z Zz WY ATHAAR® "HELEWO Tans “2OYTTTAA
ag: 2  LSNd. SLNVHOUSW ONY SYaWeVvS TTSOAYS SOVTIVAA
12 4 ON) SAWOH Fr 7 Tans "FOVTIVM
ag. 2 NM J0dso Wwusds4 ANNSHHALLST TITANS "SOVTIWM
12 & N Y2NOW ‘NOSNISCY . 7 TANS "2OvTIVM
goo 2 O343N3 LON ZINN TANS ‘JOT
d¢ RON! ald ' Aled SSHBASH =| LMA Aluvd HOuWSS

1ST AU VINWNS LNSWOYLSNI > ALNNOS NITHNVaS

Ayuo Buysry eed
